Citation Nr: 1823375	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-22 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for varicose veins.

2. Entitlement to a rating in excess of 10 percent for left knee disability.

3. Entitlement to a rating in excess of 50 percent for major depressive disorder.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: Andrew Wener, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2010 and April 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran appeared at a Decision Review Officer (DRO) hearing and in January 2018, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. The Veteran is not shown to have varicose veins which were caused or aggravated by her military service.

2. Prior to September 15, 2017, the Veteran's left knee disability was manifested by range of motion testing with flexion greater than 45 degrees and extension to 
0 degrees, albeit with pain.

3. As of September 15, 2017, the Veteran's left knee disability was manifested by range of motion testing with flexion limited to 10 degrees and extension to 
0 degrees, with pain at all ranges.

4. The Veteran's left knee disability has been manifested by slight lateral instability as of September 15, 2017.

5. Prior to April 1, 2014, the Veteran's depression was manifested by occupational and social impairment with reduced reliability and productivity; deficiencies in most areas were not shown.

6. As of April 1, 2014, the Veteran's depression has been manifested by occupational and social impairment with deficiencies in most areas; total social and occupational impairment has not been shown. 

7. The Veteran's service-connected disabilities of depression, low back disability, left knee disability, and ganglion cyst, yielding a combined disability rating of 
70 percent are shown to prevent her from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for varicose veins have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for entitlement to a disability rating greater than 10 percent for a left knee disability prior to September 15, 2017, were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2017).

3. The criteria for entitlement to a disability rating of 30 percent for limitation of flexion of the left knee were met as of September 15, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5260 (2017).

4. The criteria for entitlement to a separate disability rating of 10 percent for slight lateral instability of the left knee have been met since September 15, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5257 (2017).

5. The criteria for entitlement to a disability rating in excess of 50 percent for depression prior to April 1, 2014 were not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.130, Diagnostic Code 9434 (2017).

6. The criteria for entitlement to a disability rating of 70 percent and no higher for depression were met as of April 1, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.130, Diagnostic Codes 9434 (2017).

7. The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in March 2010.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from VA and from the Social Security Administration (SSA).  The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examinations from April 2010, May 2012, March 2013, August 2013, March 2014, April 2014, August 2017, and September 2017.  As such, the Board will proceed with consideration of the Veteran's appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Facts and Analysis

The Veteran seeks service connection for varicose veins in her legs, which she states had their onset in service.  Her service treatment records show that she was treated in May 1981 for leg pain and swelling, particularly in her right leg (STR, 06/07/2013).  Examination showed superficial thrombophlebitis of the right anterior shin.  In December 1983, the record shows that the Veteran had been prescribed compression stockings for left varicose veins.

A VA treatment record from February 1997 shows that the Veteran sought treatment for varicose veins (Medical Treatment Records, 06/17/2010, p. 21).  
She was still wearing support stockings, but reported that her pain and tenderness were much better.  A VA treatment record from June 2005 shows that the Veteran was treated for varicose veins (Medical Treatment Records, 06/17/2010, p. 21).  The specific problem was on the medial aspect of her left leg and she was advised to elevate her legs when possible and to use a warm compress.

The Veteran submitted a statement in March 2010 that asserted that she had suffered from large varicose veins in service after running with her boots on (Correspondence, 03/24/2010).  The doctor had prescribed surgical stockings for her.  She wanted to file a claim for varicose veins.

The Veteran was seen at the VA Medical Center in March 2010 for complaints of leg pain (Medical Treatment Record, 06/17/2010, p. 19).  She stated that the veins in her leg were hurting "very bad."

In a July 2010 statement the Veteran asserted that she incurred varicose veins while in the military (Statement in Support of Claim, 07/08/2010).  She was issued varicose vein stocking in the 1980s by the orthopedic clinic in service.  In March 2010, the pain had gotten so bad that she went to the emergency room, where the doctor prescribed Percocet.  
 
In March 2011, the Veteran submitted a statement asserting that she had suffered extreme pain in her legs from varicose veins beginning when she was stationed in Hawaii (Statement in Support of Claim, 03/09/2011).  Running in boots caused the pain in her legs to get worse and then she incurred additional injuries which increased her pain levels.

The Veteran's ex-husband submitted a written statement in April 2011 attesting that the Veteran incurred varicose veins in her legs when she was in service and was placed on profile during her pregnancy as a result (Buddy/Lay Statement, 04/22/2011).  

The Veteran was treated in January 2011 for complaints of leg pain and she requested compression stockings for varicose veins (Medical Treatment Records, 09/16/2011).  She provided a history of varicose veins and stated that ibuprofen and hydrocodone didn't relieve the pain any more.  She described the pain as being localized to the varicose veins, which were described as the lateral side on her right leg below the knee, and a two-inch round varicosity on her left leg.  There was no evidence of swelling in her legs and she was able to walk with a cane.

At the March 2013 DRO hearing, the Veteran testified that she had been prescribed compression stockings in service when she was pregnant.

At an August 2013 VA examination, the examiner, a physician, noted the Veteran's history of varicose veins being diagnosed in 1997 and superficial thrombophlebitis of the right shin diagnosed in service in 1981 (VA Examination, 08/15/2013).  
The examiner noted that the varicose veins in service were diagnosed during her pregnancies.  Medical literature, particularly the Mayo Clinic, noted that under those circumstances, varicose veins normally resolve within a few months.  The Veteran was next treated for a similar complaint when she reported some small spider varicose veins on her legs and thighs during VA treatment in 1997.  There was no discussion in the record of a particular abnormality or any pain in the left anterior shin, which was the source of her current complaints regarding varicose veins.  The examiner noted that the Veteran's separation examination did not mention the vascular structure now present on the Veteran's left shin.  The Veteran does not have varicose veins as typically defined, just the small vascular structure on the left shin which was a dilated vein and was tender to the touch.  The examiner offered the opinion that this vascular structure had most likely developed at some time after service separation.

The Board has considered all of the evidence of record, particularly the evidence discussed above, and finds that service connection for varicose veins is not warranted.  The Veteran was shown to have had varicose veins in service, particularly during her pregnancies.  However, there is no evidence of varicose veins between the time of her separation from service and her treatment at VA in 1997.  As the VA examiner in August 2013 provided evidence that varicose veins in pregnancy normally resolve within a few months.  In addition, although the Veteran has been prescribed and still wears compression stockings, the August 2013 VA examiner found no evidence of real varicose veins.  The VA examiner offered the opinion that any varicosities or vascular abnormalities were incurred after service separation.  The Board finds that this examination report is probative evidence that deserves much weight as the VA physician examined the Veteran, contemplated the relevant medical history, and provided an opinion with a supporting rationale.  

Notably, the Veteran has not submitted any competent medical evidence in support of her claim of service connection for varicose veins.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including a connection between the current claimed disability and service.  38 U.S.C. § 5107 (a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Inasmuch as the preponderance of the evidence is against the claim, the benefit of the doubt does not apply.  38 U.S.C. § 5107.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the evidence indicates that staged ratings are appropriate for the Veteran's left knee disability.

Left Knee

The Veteran seeks a higher disability rating for her left knee disability, described as patellofemoral chondromalacia, which is rated as 10 percent disabling under Diagnostic Code 5260 (limitation of flexion).  Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 
20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  Separate ratings may be assigned for limitation of flexion and extension. 

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a.

Knee disabilities may also be rated based on instability or recurrent subluxation.  Under Diagnostic Code 5257 a 10 percent rating is assigned for either slight recurrent subluxation or slight lateral instability.  The criteria for a 20 percent rating are either moderate recurrent subluxation or moderate lateral instability.  
A 30 percent disability rating is assigned for severe recurrent subluxation or severe lateral instability.  38 C.F.R. § 4.71a.

Other potentially applicable rating codes for knee disabilities include Diagnostic Codes 5256 (ankylosis), 5258 (dislocated semilunar cartilage), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum).  In this instance, ankylosis, dislocation of semilunar cartilage, impairment of tibia and fibula, and genu recurvatum have not been diagnosed or otherwise shown by the evidence.  Therefore, these rating criteria are not applicable.

Prior to September 15, 2017

The Veteran filed a claim for an increased disability rating for her knee in April 2010 (Statement in Support of Claim, 04/08/2010).  She stated that she was taking two type of pain medication and she had recurrent swelling in her knee.  She stated that it was very hard to keep a decent job because of her disability.

At the April 2010 VA examination, the Veteran reported having pain along the anterior portion of her knee as well as the medial and lateral joint line (VA Examination, 04/17/2010).  She described her pain as 10 out of 10 in intensity and reported some relief from using a knee brace and a cane.  She had a mild amount of popping and locking in her knees, but did not have any numbness, tingling, or motor dysfunction.  Range of motion testing showed flexion to 130 with pain at 
100 degrees.  There was no inability on varus/valgus and anterior and posterior drawer testing.  The examiner noted a diagnosis of chondromalacia.

At the May 2012 VA examination, the Veteran was noted to have a diagnosis of chondromalacia patella with left knee patellofemoral arthritis (VA Examination, 05/05/2012).  She reported that during flare-ups she could not walk at all and had to sit down.  Range of motion testing showed flexion to 130 degrees with objective evidence of pain at 0 degrees, and extension to 0 degrees with pain at 0 degrees.  There was tenderness to palpation at the joint line and the Veteran reported constant use of a brace and a cane.  There was no evidence of instability.  An MRI was read as normal, but an X-ray showed traumatic arthritis.

A VA treatment visit in November 2013 showed no swelling or palpable effusion of the left knee (CAPRI, 10/07/2014).  She had normal alignment, skin temperature, and color, with no evidence of tenderness to palpation or ligamental laxity.  Her range of motion testing showed flexion to 95 degrees, with no evidence of locking or crepitus.  The provider diagnosed left knee pain due to chondromalacia.

At the March 2014 VA examination, the Veteran was noted to have a diagnosis of left chondromalacia patella, which caused pain with walking long distances or prolonged sitting (VA Examination, 03/08/2014).  Range of motion testing showed left knee flexion to 130 degree with pain at 130 degrees.  She reported using a walker regularly.  Imaging studies showed no evidence of traumatic arthritis or patellar subluxation.  The examiner stated that the Veteran's mild chondromalacia patella did not affect her ability to work.

After reviewing all of the evidence of record, including that discussed above, the Board finds that the Veteran's left knee disability prior to September 15, 2017 did not meet or approximate the criteria for a rating in excess of 10 percent.  Specifically, all of the range of motion testing showed flexion to at least 95 degrees, well in excess of that required for a 20 percent disability rating, which specifies limitation to 30 degrees or less.  The Veteran also had full flexion to 0 degrees, which would not qualify for a separate rating under Diagnostic Code 5261.  Additionally, the competent weights against slight instability or recurrent subluxation which would warrant a separate disability rating under Diagnostic Code 5257.  In light of the Veteran's demonstrated disability picture, despite her complaints of severe pain and frequent swelling - which the Board finds is contemplated by the current 10 percent rating, entitlement to a disability rating greater than 10 percent for left knee disability was not shown.  38 C.F.R. § 4.71a.

As of September 15, 2017

At the September 2017 VA examination, the diagnosis of chondromalacia patella was noted (C&P Exam, 09/15/2017).  The Veteran reported that her pain had worsened with no sense of relief.  Her iliotibial band was damaged and there was a loss of cartilage which caused pain in her left hip.  She reported a 90 percent loss of function since her symptoms began.  Range of motion testing showed flexion to 
10 degrees.  The Veteran was unable to flex her left knee, had difficulty walking, standing, and sitting.  She used a walker for support and had tenderness to palpation on the medial surface of the knee and the patella.  She was unable to perform repetitive motion testing because of her pain.  The examiner noted evidence of atrophy of disuse, instability of station, disturbance of locomotion, interference with standing, slight lateral instability, anterior instability, and medical instability, with no evidence of recurrent subluxation.  An August 2017 X-ray of the left knee showed no evidence of fracture, subluxation, or other significant bone, joint, or soft tissue arthritic changes (C&P Exam, 09/15/2017).

Based on the VA examination in September 15, 2017, the Board finds that an increased disability rating is warranted.  Specifically, the Veteran showed severely restricted range of motion, with flexion limited to 10 degrees, full extension to 
0 degrees, but severe pain regardless with motion and at rest.  This finding is sufficient to warrant assignment of a 30 percent disability rating for limitation of flexion under Diagnostic Code 5260 as of the date of the examination.  No higher disability rating is provided for by Diagnostic Code 5260.  38 C.F.R. § 4.71a.

In addition, the VA examination shows that the Veteran has slight lateral instability in her left knee.  This finding warrants assignment of a separate disability rating of 10 percent for lateral instability under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Entitlement to a higher disability rating is not shown, despite the fact that the Veteran has instability in several planes, because the diagnostic criteria lists only lateral instability as a basis for compensable rating.  Additionally, the examination report reflects a variance from normal of 1+ (0-5 millimeters), when 2+ (5-10 millimeters) and 3+ (10-15 millimeters) were not marked by the examiner.  For these reasons, the Board finds that the assignment of a disability rating higher than 10 percent for lateral instability is not warranted.


Depressive Disorder

The Veteran is currently rated as 50 percent disabled due to her depressive disorder resulting from her experiences in service.  She seeks a higher disability rating.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 
100 percent rating.  38 C.F.R. § 4.130. 

Prior to April 1, 2014

An August 2011 VA treatment record noted that the Veteran experienced intrusive thoughts, including a daily fear that her ex was still looking for her (Medical Treatment Record, 09/16/2011).  Her nightmares had intensified since meeting an acquaintance from service a year before.  She had physiological reactivity, avoidance of thoughts, places, and people, anhedonia, emotional numbing, and extreme irritability.

In a statement submitted in October 2011, the Veteran reported that she felt cut off from other people and was always watching out the window or behind herself (Statement in Support of Claim, 10/12/2011).  She had trouble falling asleep, couldn't concentrate, and had loss of appetite.  She hated men and found it hard to trust them.  She reported uncontrollable crying all the time and a loss of interest in things that she used to do.

At the VA examination in March 2013, the Veteran was diagnosed with depressive disorder resulting in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress (VA Examination, 03/21/2013).  She listed symptoms of difficulty sleeping, waking up with the smallest noise, getting only 4 hours of sleep per night, and staying up watching to make sure nobody came in her house.  She had decreased appetite, absent libido, occasional crying spells, nightmares, low energy, and anhedonia.  She also had depressed mood, flattened affect, disturbances of motivation and mood and inability to establish and maintain effective relationships.  The examiner stated that the intensity of the Veteran's symptoms was more likely in the mild range with spikes to moderate during significant or prolonged stress.  

At a treatment visit in July 2013, the Veteran reported being unable to sleep, which was increasing her depression and anxiety (CAPRI, 02/20/2014).  She was more irritable, agitated, depressed, crying a lot, isolating herself, overeating, and irritated.  She didn't sleep at night but instead slept during the day, averaging 2 to 3 hours of sleep every 24 hours.  She did not have any suicidal thoughts, but did feel paranoid.  She occasionally heard voices but could not make out what they were saying.  She occasionally had visual hallucinations of shadows or things that were not there.  She also reported sometimes having tactile hallucinations of things crawling on her skin.  The provider diagnosed depression with no evidence of psychosis.

After considering all of the evidence of record and the specific evidence discussed above, the Board finds that prior to April 1, 2014 the Veteran's disability picture was not shown to merit a disability rating higher than 50 percent.  Specifically, the evidence shows that the Veteran had symptoms of decreased appetite, absent libido, occasional crying spells, nightmares, low energy, anhedonia, depressed mood, flattened affect, disturbances of motivation and mood, and inability to establish and maintain effective relationships.  These symptoms did not produce deficiencies in most areas and the March 2013 VA examination described the Veteran's disability as mild with occasional spikes into the moderate range of severity.  The Board finds that occasional spikes to a moderate level are not of the frequency, severity, or duration to cause deficiencies in most areas.  Therefore, the criteria for a disability rating in excess of 50 percent were not more nearly approximated.  38 C.F.R. § 4.130. 

As of April 1, 2014

At the April 2014 VA examination the examiner noted symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (VA Examination, 04/01/2014).  The Veteran was not working, spending her time at home and attending VA appointments, and going to karaoke at the VA canteen.  She was independent with her activities of daily living although she could not do the grocery shopping because of problems walking.  She had a certificate in accounting and took care of her own business affairs.  She reported symptoms including bad dreams, depression, sleep problems, poor concentration, decreased energy, anhedonia, low self-esteem, intrusive thoughts, flashbacks, avoidance, hypervigilance, heightened startle response, emotional numbing, and social withdrawal.  Her mood was almost always depressed and she felt angry and irritable most of the time.  She denied any suicidal or homicidal ideation.  She had difficulty concentrating and reported frequent problems remembering.  She had disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suspiciousness.  She stated she didn't understand the reason for the examiner's questions and only wanted to be declared unemployable.

A VA treatment note from June 2014 stated that she was tolerating her psychotropic medication well without side effects (CAPRI, 10/07/2014).  She had nightmares which woke her up about 4 nights per week and could not get back to sleep afterwards.  The provider noted symptoms including mild to moderate dysthymia with some situational anxiety, occasional visual hallucinations of shadow or spiders, and some auditory hallucinations (a mumbling noise).  She denied experiencing command auditory hallucinations, delusions, or ideas of reference.  The provider diagnosed PTSD, a history of chronic pain syndrome, and depression with limited coping skills, status post military sexual trauma.

After considering all of the evidence of record, to include the evidence discussed above, the Board finds that as of the date of the April 1, 2014 VA examination, the Veteran's disability picture was more nearly approximated by that described in the 70 percent disability rating criteria.  Specifically, the Veteran was shown to have deficiencies in most areas; she was socially isolated with the exception of her visits to VA, spent most of her time in bed, was unable to work, and was depressed most of the time.  She had impairment in multiple areas of functioning, including social, occupational, thinking, and mood.  She reported near-continuous depression which was affecting her ability to function independently and effectively, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.  Total occupational and social impairment was not shown, because the Veteran was able to attend her VA medical appointments and provide basic care for her son.  She was also not shown to be a danger to herself or others and did not have gross impairment in any area of functioning.  A disability rating of 70 percent, and no higher, is warranted for the Veteran's depression.  38 C.F.R. § 4.130.


Entitlement to TDIU

The Veteran filed a claim for TDIU in July 2013, reporting that he back hurt constantly and was stiff and inflexible (Statement in Support of Claim, 07/12/2013).  She could not bend over, it was painful to stand or sit for a long time, and walking was extremely difficulty.  She said that her knee collapsed often, causing her to fall, her legs were very painful; she was unsteady on her feet and unsure of herself when walking.  She also had difficulty concentrating and remembering things.  She had last worked in June 2013 and could not attend school because she could not sit for a long time due to back pain and her medication made her sleepy (Application for Increased Compensation, 07/12/2013).

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran is currently service connected for the following disabilities: depressive disorder, rated as 50 percent disabling; degenerative arthritis of the lumbar spine, rated as 40 percent disabling; left knee patellofemoral chondromalacia, rated as 
10 percent disabling; ganglion cyst of the left wrist, rated as 10 percent disabling; and, right foot injury residuals rated as 0 percent disabling (noncompensable).  She has had a combined disability rating of 70 percent since September 6, 2011, and 
80 percent since May 5, 2012.  This does not included the action taken in this Board decision.

At the April 2014 VA examination, the examiner provided an assessment of the Veteran's mental health symptoms and their impact on her ability to work (VA Examination, 04/01/2014).  She stated that the Veteran's multiple depressive and anxiety symptoms would likely reduce her overall reliability and productivity with regard to being able to obtain and maintain gainful employment, although she was not shown to be unable to work solely as a result of her depression.  Her symptoms of symptoms irritability, apathy, anhedonia, avoidance, lack of interest in others, and social withdrawal would result in moderate interference in her ability to interact and relate effectively with others.  She also had difficulty concentrating, worry, ruminative thinking, memory problems and difficulty making decisions which would moderately interfere with her ability to effectively manage workplace tasks and demands in a consistent and productive manner.  The Veteran's low mood, poor sleep, day time tiredness, easy fatigability and poor energy would moderately reduce workplace reliability and efficiency.  The provider noted that the Veteran was able to engage in her activities of daily living, to consistently keep her VA medical appointments, to look after her son, and to perform activities that were "low threat" and within her physical capabilities.  The examiner stated that it was unlikely the Veteran would be able to perform a physical job; she might be able to perform sedentary work in a low-stress, controlled environment.

A decision issued by the Social Security Administration (SSA) in October 2015 found that the Veteran had not engaged in substantial gainful activity, that is, she had not worked, since June 28, 2013 (SSA/SSI Letter, 01/23/2018).  Her inability to work was attributed to her chronic pain disorder, pes planus, knee disorder, depressive disorder, and anxiety disorder.  Together, these disabilities resulted in mild restriction in the activities of daily living, moderate difficulties in maintaining social functioning, marked difficulties in maintaining concentration, persistence, or pace.  She was found to have the physical residual functional capacity to perform sedentary work, but could not maintain the attention and concentration sufficiently to perform even unskilled work because of her psychological impairments.

At the August 2017 VA examination, the Veteran reported that her back pain was so severe that she could only stand or sit for a few minutes at a time and spent most of her day lying on her side (C&P Exam, 08/02/2017).  She needed help from her son to bathe.  The examiner was unable to perform range of motion testing on her back because she could not stand without holding on to her walker.  She showed evidence of pain at rest and with weight-bearing, and reported that she could not lie flat in bed because of her back pain.

At the September 2017 VA examination, the examiner noted that the Veteran had difficulty with sitting, standing, and walking because of her knee disability (C&P Exam, 09/15/2017).  She had to wear a knee brace and use a walker in order to be mobile.  She could not reach up to retrieve objects, carry objects, or otherwise transport them, all of which had been required in her previous warehouse job.

At the Board hearing in January 2018, the Veteran's testimony focused largely on her ability to work (Hearing Transcript).  She specifically stated that she wore a back brace and a knee brace for her service-connected disabilities.  In addition, her medication made her physically tired and affected her ability to concentrate, but if she didn't take her medication, she would have panic attacks.

After reviewing all of the evidence of record, to include the records discussed above, the Board finds that the criteria for TDIU have been met since the date of claim in July 2013.  Specifically, the Veteran had a combined disability rating of 
70 percent at that time, and the schedular rating requirements were met.  In addition, the VA examinations and treatment records show that the Veteran's service-connected disabilities are sufficient to preclude her procuring and maintaining reasonably gainful employment.  Specifically, the Veteran's service-connected low back pain and left knee disability prevent her from standing, sitting, or walking for any prolonged period, and limit her ability to lift or carry any objects.  The April 2014 VA examination provided a clear and detailed explanation of the Veteran's impairment as a result of her service-connected depression.  This impairment prevents the Veteran from interacting with others effectively, from meeting a work-based scheduled, and from remembering and concentrating on assigned tasks.  This is consistent with the finding of the October 2015 SSA decision.  While the examiners indicated that the Veteran might be capable of engaging in sedentary work, the specific symptoms as described indicate severe limitations, to include those from her lumbar spine and left knee.  The Board finds that the requirements for an award of TDIU have been met.  38 C.F.R. § 4.16(a).

ORDER

Service connection for varicose veins is denied.

A disability rating in excess of 10 percent for a left knee disability prior to September 15, 2017, is denied.

A disability rating of 30 percent for left knee limitation of flexion as of September 15, 2017, is granted.

A separate disability rating of 10 percent for slight lateral instability of the left knee as of September 15, 2017, is granted.

A disability rating in excess of 50 percent for depression prior to April 1, 2014, is denied.

A disability rating of 70 percent, and no higher, for depression as of April 1, 2014, is granted.

TDIU is granted.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


